Exhibit 10.1

 

U.S. HOME SYSTEMS, INC.

2004 RESTRICTED STOCK PLAN

 

The U.S. Home Systems, Inc. 2004 Restricted Stock Plan (hereinafter called the
“Plan” as amended, from time to time) was adopted on May 24, 2004 by the board
of directors of U.S. Home Systems, Inc., a Delaware corporation (hereinafter
called the “Company”). On July 15, 2004, the stockholders of the Company
approved the Plan.

 

ARTICLE 1

PURPOSE

 

The purpose of the Plan is to attract, retain, and award the services of the
employees and directors of the Company and its Subsidiaries and to provide such
persons with a proprietary interest in the Company through the granting of
restricted stock that will:

 

(a) increase the interest of such persons in the Company’s welfare;

 

(b) furnish an incentive to such persons to continue their services for the
Company; and

 

(c) provide a means through which the Company may attract able persons as
employees.

 

ARTICLE 2

DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

 

2.1 “Board” means the board of directors of the Company.

 

2.2 “Change of Control” means any of the following: (i) any consolidation,
merger or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a consolidation, merger or share exchange of the Company in which the
holders of the Company’s Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; (iii) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; (iv) the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who (A)
at the date of this Plan were directors or (B) become directors after the date
of this Plan and whose election or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then in office who were directors at the date of this Plan or whose election or
nomination for election was previously so approved; (v) the acquisition of
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) of an
aggregate of 35% of the voting power of the Company’s outstanding voting
securities by any person or group (as such term is used in Rule 13d-5 under the
Exchange Act) who beneficially owned less

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

than 20% of the voting power of the Company’s outstanding voting securities on
the date of this Plan, or the acquisition of beneficial ownership of an
additional 5% of the voting power of the Company’s outstanding voting securities
by any person or group who beneficially owned at least 20% of the voting power
of the Company’s outstanding voting securities on the date of this Plan,
provided, however, that notwithstanding the foregoing, an acquisition shall not
constitute a Change of Control hereunder if the acquiror is (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
and acting in such capacity, (B) a Subsidiary of the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (C) any other person whose acquisition of shares of voting
securities is approved in advance by a majority of the Continuing Directors; or
(vi) in a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

 

2.3 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.4 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.

 

2.5 “Common Stock” or “Shares” means the common stock of the Company, par value
$ 0.001 per share, which the Company is currently authorized to issue or may in
the future be authorized to issue.

 

2.6 “Date of Grant” means the effective date on which a Restricted Stock Award
is made to a Participant as set forth in the applicable Restricted Stock
Agreement.

 

2.7 “Director” means a member of the Board.

 

2.8 “Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means that a person is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 90 days.

 

2.9 “Employee” means a common law employee, including an employee who is also an
Officer or Director, (as defined in accordance with the Regulations and Revenue
Rulings then applicable under Section 3401(c) of the Code) of the Company or any
Subsidiary.

 

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and rules and regulations relating to such section.

 

2.11 “Fair Market Value” means, with respect to shares or other property, the
fair market value of such shares or other property determined by such methods or
procedures as shall be established from time to time by the Committee. If the
shares are listed on any established stock exchange or a national market system,
unless otherwise determined by the Committee in good faith, the Fair Market
Value of shares shall mean the closing price per share on the date in question
(or, if the shares were not traded on that day, the next preceding day that the
shares were traded) on the principal exchange or market system on which the
shares are traded, as such prices are officially quoted on such exchange.

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

2.12 “Grantee” means an Employee or Non-employee Director to whom a Restricted
Stock Award has been granted under the Plan.

 

2.13 “Officer” means a person who is an “officer” of the Company or a Subsidiary
within the meaning of Section 16 of the Exchange Act (whether or not the Company
is subject to the requirements of the Exchange Act).

 

2.14 “Non-employee Director” means a member of the Board who is not an Employee.

 

2.15 “Participant” shall mean an Employee or Non-employee Director to whom a
Restricted Stock Award is granted under this Plan.

 

2.16 “Regulation S-K” means Regulation S-K promulgated under the Securities Act,
as it may be amended from time to time, and any successor to Regulation S-K.
Reference in the Plan to any item of Regulation S-K shall be deemed to include
any amendments or successor provisions to such item.

 

2.17 “Restriction Period” means the period during which the Common Stock under a
Restricted Stock Award is nontransferable and subject to “Forfeiture
Restrictions” as defined in Section 6.4 of this Plan and set forth in the
Restricted Stock Agreement.

 

2.18 “Restricted Stock” means shares of Common Stock issued or transferred to a
Participant pursuant to Section 6.1 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Restricted
Stock Agreement.

 

2.19 “Restricted Stock Agreement” means the written agreement evidencing the
grant of a Restricted Stock Award executed by the Company and the Grantee,
including any amendments thereto. Each Restricted Stock Agreement shall be
subject to the terms and conditions of the Plan.

 

2.20 “Restricted Stock Award” means an award granted under Section 6.1 of this
Plan of shares of Common Stock issued to the Grantee for such consideration, if
any, and subject to such restrictions on transfer, rights of first refusal,
repurchase provisions, forfeiture provisions and other terms and conditions as
are established by the Board.

 

2.21 “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

 

2.22 “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies.

 

2.23 “Termination of Service” occurs when a Participant who is an Employee shall
cease to serve as an Employee for any reason.

 

ARTICLE 3

ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee shall consist of
not fewer than two persons. Any member of the Committee may be removed at any
time, with or without cause, by resolution of the Board. Any vacancy occurring
in the membership of the Committee may be filled by appointment by the Board.

 

While the Common Stock of the Company is publicly traded, the Committee shall be
a committee of the Board the members of which exhibit the independence necessary
to comply with any applicable securities laws, the rules of any exchange upon
which the Company’s securities are traded, or any other applicable law, as
necessary. The Committee shall select one of its members to act as its Chairman.
A majority of the Committee shall constitute a quorum, and the act of a majority
of the members of the Committee present at a meeting at which a quorum is
present shall be the act of the Committee.

 

The Committee shall from time to time make recommendations to the Board
regarding persons to whom Restricted Stock Awards should be granted and shall
set forth in the Restricted Stock Agreement of each person to whom the Board
approves a Restricted Stock Award the Restriction Period, the Date of Grant, and
such other terms, provisions, and limitations as are approved by the Committee,
but not inconsistent with the Plan.

 

The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and (iii) make such other determinations and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.

 

With respect to restrictions in the Plan that are based on the rules of any
exchange or inter-dealer quotation system upon which the Company’s securities
are listed or quoted, or any other applicable law, rule or restriction, to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to prescribe terms for
Restricted Stock Awards that are not subject to such mandated restrictions
and/or to waive any such mandated restrictions with respect to outstanding
Restricted Stock Awards.

 

Notwithstanding the foregoing, all rights and powers reserved to the Committee
under this Article 3 may also be exercised by the Board.

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

ARTICLE 4

ELIGIBILITY

 

Any Employee or Non-employee Director whose judgment, initiative, and efforts
contributed to the successful performance of the Company is eligible to
participate in the Plan. Restricted Stock Awards may be granted by the Board at
any time and from time to time to new participants, or to then Participants, or
to a greater or lesser number of Participants, and may include or exclude
previous Participants, as the Board may determine. Except as required by this
Plan, Restricted Stock Awards granted at different times need not contain
similar provisions. The Committee’s determinations under the Plan (including
without limitation recommendations regarding which Employees or Non-employee
Directors, if any, are to receive Restricted Stock Awards, the form, amount and
timing of such Restricted Stock Awards, the terms and provisions of such Awards
and the agreements evidencing same) need not be uniform and may be made by it
selectively among Employees and Non-employee Directors who receive, or are
eligible to receive, Restricted Stock Awards under the Plan.

 

ARTICLE 5

SHARES SUBJECT TO PLAN

 

5.1 Subject to adjustment as provided in Articles 9 and 10 hereof, the total
number of Shares reserved for issuance in connection with Awards under the Plan
shall be 500,000. No Award may be granted if the number of Shares to which such
Award relates, when added to the number of Shares previously issued under the
Plan exceeds the number of Shares reserved under the applicable provisions of
the preceding sentence. If any Awards are forfeited, canceled, terminated,
exchanged or surrendered, or such Award is settled in cash or otherwise
terminates without a distribution of Shares to the Participant, any Shares
counted against the number of Shares reserved and available under the Plan with
respect to such Award shall, to the extent of any such forfeiture, settlement,
termination, cancellation, exchange or surrender, again be available for Awards
under the Plan.

 

5.2 If the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of any Employee or Non-employee Director under the Plan, then the
Committee shall make such equitable changes or adjustments as it deems
appropriate and, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of shares which may thereafter be issued under the Plan,
and (ii) the number and kind of shares, other securities or other consideration
issued or issuable in respect of outstanding Awards. In addition, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria and performance objectives, if any, included in, Awards in recognition
of unusual or non-recurring events (including, without limitation, events
described in the preceding sentence) affecting the Company or any Subsidiary or
affiliate or the financial statements of the Company or any Subsidiary or
affiliate, or in response to changes in applicable laws, regulations, or
accounting principles.

 

5.3 Any Shares distributed pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

ARTICLE 6

GRANT OF RESTRICTED STOCK AWARD

 

6.1 In General. The grant of a Restricted Stock Award shall be authorized by the
Board and shall be evidenced by a Restricted Stock Agreement setting forth the
Restricted Stock, the Restriction Period, the Date of Grant, and such other
terms, provisions, and limitations as are approved by the Committee, but not
inconsistent with the Plan. The Board, upon its own action or in consultation
with the Committee, may grant, but shall not be required to grant, a Restricted
Stock Award to any Employee or Non-employee Director. Nothing herein shall
prohibit the Board, from time to time, from making discretionary Restricted
Stock Awards to any Employee or Non-employee Director. The Company shall execute
a Restricted Stock Agreement with a Participant after the Board approves the
issuance of a Restricted Stock Award.

 

Each Restricted Stock Agreement shall be in such form and shall contain such
terms and conditions, as the Committee shall deem appropriate. The terms and
conditions of such Restricted Stock Agreements may change from time to time, and
the terms and conditions of separate Restricted Stock Agreements need not be
identical, but each such Restricted Stock Agreement shall be subject to the
terms and conditions of this Article 6.

 

6.2 Issuance of Awards. The Board may from time to time, pursuant to Section
6.1, grant Restricted Stock Awards to such Employees or Non-employee Directors
as it sees fit in its sole and absolute discretion.

 

6.3 Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Restricted Stock Award shall be subject to restrictions on disposition by the
Grantee and to an obligation of the Grantee to forfeit and surrender the shares
to the Company under certain circumstances (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall be determined by the Committee, in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse on the passage of time or the occurrence of such other event or events
determined to be appropriate by the Committee. The Forfeiture Restrictions
applicable to a particular Restricted Stock Award (which may differ from any
other such Restricted Stock Award) shall be stated in the Restricted Stock
Agreement.

 

6.4 Restricted Stock Awards. At the time any Restricted Stock Award is granted
under the Plan, the Company and the Grantee shall enter into a Restricted Stock
Agreement setting forth each of the matters addressed in this Article 6 and such
other matters as the Committee may determine to be appropriate. Shares of Common
Stock awarded pursuant to a Restricted Stock Award shall be represented by a
stock certificate registered in the name of the Grantee of such Restricted Stock
Award or by a book entry account with the Company’s transfer agent. The Grantee
shall have the right to receive dividends with respect to the shares of Common
Stock subject to a Restricted Stock Award, to vote the shares of Common Stock
subject thereto and to enjoy all other stockholder rights with respect to the
shares of Common Stock subject thereto, except that, unless provided otherwise
in the Restricted Stock Agreement, (i) the Grantee shall not be entitled to
delivery of the shares of Common Stock certificate until the Forfeiture
Restrictions have expired, (ii) the Company or an escrow agent shall retain
custody of the shares of Common Stock (or such shares shall be held in a book
entry account with the Company’s transfer agent) until the Forfeiture
Restrictions have expired, (iii) the Grantee may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the shares of Common Stock until
the Forfeiture Restrictions have expired, and

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

(iv) a breach of the terms and conditions established by the Committee pursuant
to the Restricted Stock Agreement shall cause a forfeiture of the Restricted
Stock Award. At the time of such Restricted Stock Award, the Committee may, in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to the Restricted Stock Award, including rules pertaining to the
Grantee’s Termination of Service prior to expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall also be
set forth in the Restricted Stock Agreement made in connection with the
Restricted Stock Award.

 

6.5 Rights and Obligations of Grantee. One or more stock certificates
representing shares of Common Stock, free of Forfeiture Restrictions, shall be
delivered to the Grantee promptly after, and only after, the Forfeiture
Restrictions have expired and Grantee has satisfied all applicable federal,
state and local income and employment tax withholding requirements. Each
Restricted Stock Agreement shall require that (i) the Grantee, by his or her
acceptance of the Restricted Stock Award, shall irrevocably grant to the Company
a power of attorney to transfer any shares so forfeited to the Company and
agrees to execute any documents requested by the Company in connection with such
forfeiture and transfer, and (ii) such provisions regarding transfers of
forfeited shares of Common Stock shall be specifically performable by the
Company in a court of equity or law.

 

6.6 Restriction Period. The Restriction Period for a Restricted Stock Award
shall commence on the Date of Grant of the Restricted Stock Award and, unless
otherwise established by the Committee and stated in the Restricted Stock
Agreement, shall expire upon satisfaction of the conditions set forth in the
Restricted Stock Agreement pursuant to which the Forfeiture Restrictions will
lapse. The Committee may, in its sole discretion, accelerate the Restriction
Period for all or a part of a Restricted Stock Award.

 

6.7 Securities Restrictions. The Committee may impose other conditions on any
shares of Common Stock subject to a Restricted Stock Award as it may deem
advisable, including (i) restrictions under applicable state or federal
securities laws, and (ii) the requirements of any stock exchange or national
market system upon which shares of Common Stock are then listed or quoted.

 

6.8 Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for shares of Common Stock received pursuant to a Restricted
Stock Award; provided, that in the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

 

6.9 Forfeiture of Restricted Stock. Subject to the provisions of the particular
Restricted Stock Agreement, on Grantee’s Termination of Service during the
Restriction Period, the shares of Common Stock still subject to the Forfeiture
Restrictions contained in the Restricted Stock Award shall be forfeited by the
Grantee. Upon any forfeiture, all rights of the Grantee with respect to the
forfeited shares of the Common Stock subject to the Restricted Stock Award shall
cease and terminate, without any further obligation on the part of the Company,
except that if so provided in the Restricted Stock Agreement applicable to the
Restricted Stock Award, the Company shall repurchase each of the shares of
Common Stock forfeited for the purchase price per share paid by the Grantee. The
Committee will have discretion to determine the date of the Grantee’s
Termination of Service.

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

6.10 Lapse of Forfeiture Restrictions in Certain Events; Committee’s Discretion.
Notwithstanding the provisions of Section 6.9 or any other provision in the Plan
to the contrary, the Committee may, on account of the Grantee’s Disability,
death or otherwise, in its discretion and as of a date determined by the
Committee, fully vest any or all Common Stock awarded to the Grantee pursuant to
a Restricted Stock Award, and upon such vesting, all Forfeiture Restrictions
applicable to such Restricted Stock Award shall lapse or terminate. The
Committee shall have discretion to determine whether a Grantee’s Termination of
Service was as a result of Disability or otherwise. Any action by the Committee
pursuant to this Section 6.10 may vary among individual Grantees and may vary
among the Restricted Stock Awards held by any individual Grantee.

 

6.11 Withholding Taxes. The Committee may establish such rules and procedures as
it considers desirable in order to satisfy any obligation of the Company to
withhold applicable federal, state and local income and employment taxes with
respect to the lapse of Forfeiture Restrictions or Code Section 83(b) election,
applicable to Restricted Stock Awards. Prior to delivery of shares of Common
Stock upon the lapse of Forfeitures Restrictions applicable to a Restricted
Stock Award, the Grantee shall pay or make adequate provision acceptable to the
Committee for the satisfaction of all tax withholding obligations of the
Company.

 

ARTICLE 7

AMENDMENT OR DISCONTINUANCE

 

Subject to the limitations set forth in this Article 7, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part. Any such
amendment shall, to the extent deemed necessary or advisable by the Committee,
be applicable to any outstanding Restricted Stock Awards theretofore granted
under the Plan, notwithstanding any contrary provisions contained in any
Restricted Stock Agreement. In the event of any such amendment to the Plan, the
holder of any Restricted Stock Awards outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability thereof,
execute a conforming amendment in the form prescribed by the Committee to any
Restricted Stock Agreement relating thereto. Notwithstanding anything contained
in this Plan to the contrary, unless required by law, no action contemplated or
permitted by this Article 7 shall adversely affect any rights of Participants or
obligations of the Company to Participants with respect to any Restricted Stock
Awards theretofore granted under the Plan without the consent of the affected
Participant.

 

ARTICLE 8

TERM

 

The Plan shall be effective as of May 24, 2004 upon approval of the
shareholders. Unless sooner terminated by action of the Board, the Plan will
terminate on May 24, 2014, but Restricted Stock Awards granted before that date
will continue to be effective in accordance with the terms and conditions of the
respective Restricted Stock Agreement.

 

ARTICLE 9

CAPITAL ADJUSTMENTS

 

If at any time while the Plan is in effect, or Restricted Stock Awards are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding shares of Common Stock resulting from (1) the declaration or payment
of a stock dividend, (2) any recapitalization resulting in

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

a stock split-up, combination, or exchange of shares of Common Stock, or (3)
other increase or decrease in such shares of Common Stock effected without
receipt of consideration by the Company, then and in such event:

 

(a) An appropriate adjustment shall be made in the maximum number of shares of
Common Stock then subject to being awarded under the Plan and in the maximum
number of shares of Common Stock that may be awarded to a Participant to the end
that the same proportion of the Company’s issued and outstanding shares of
Common Stock shall continue to be subject to being so awarded.

 

(b) Appropriate adjustments shall be made in the number of outstanding shares of
Restricted Stock with respect to which Forfeiture Restrictions have not yet
lapsed prior to any such change.

 

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of outstanding shares of Restricted Stock.

 

Upon the occurrence of each event requiring an adjustment with respect to any
Restricted Stock Award, the Company shall communicate by reasonable means
intended to reach each affected Participant its computation of such adjustment
which shall be conclusive and shall be binding upon each such Participant.

 

ARTICLE 10

RECAPITALIZATION, MERGER AND CONSOLIDATION; CHANGE IN

CONTROL

 

10.1 The existence of this Plan and Restricted Stock Awards granted hereunder
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure and its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options, or
warrants to purchase same), or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

10.2 Subject to any required action by the stockholders, if the Company shall be
the surviving or resulting corporation in any merger, consolidation or share
exchange, any Restricted Stock Awards granted hereunder shall pertain to and
apply to the securities or rights (including cash, property, or assets) to which
a holder of the number of shares of Common Stock subject to the Restricted Stock
Awards would have been entitled.

 

10.3 In the event of any merger, consolidation or share exchange pursuant to
which the Company is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to unvested Restricted Stock
Awards, that number of shares of each class of stock or other securities or that
amount of cash, property, or assets of the surviving, resulting or

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

consolidated company which were distributed or distributable to the stockholders
of the Company in respect to each share of Common Stock held by them, such
outstanding Restricted Stock Awards to be thereafter exercisable for such stock,
securities, cash, or property in accordance with their terms. Notwithstanding
the foregoing, however, all such Restricted Stock Awards may be canceled by the
Company as of the effective date of any such reorganization, merger,
consolidation, share exchange or any dissolution or liquidation of the Company
by giving notice to each holder thereof or his personal representative of its
intention to do so and by permitting the purchase during the thirty (30) day
period next preceding such effective date of all of the shares of Common Stock
subject to such outstanding Restricted Stock Awards.

 

10.4 In the event of a Change of Control, then, notwithstanding any other
provision in this Plan to the contrary, all Restricted Stock Awards outstanding
shall thereupon automatically be vested. The determination of the Committee that
any of the foregoing conditions has been met shall be binding and conclusive on
all parties.

 

ARTICLE 11

LIQUIDATION OR DISSOLUTION

 

In case the Company shall, at any time while any Restricted Stock Award under
this Plan shall be in force and remain unexpired, (i) sell all or substantially
all of its property, or (ii) dissolve, liquidate, or wind up its affairs, then
each Participant shall be thereafter entitled to receive, in lieu of each share
of Common Stock of the Company in which the Participant is vested, pursuant to
the terms of the Participant’s Restricted Stock Agreement, as of the date the
Company sells all or substantially all of its property, or dissolves, liquidates
or winds up its affairs, the same kind and amount of any securities or assets as
may be issuable, distributable, or payable upon any such sale, dissolution,
liquidation, or winding up with respect to each share of Common Stock of the
Company. Notwithstanding the foregoing, the Board may, in its sole and absolute
discretion, accelerate the vesting of any Participant’s Restricted Stock Award
in connection with any sale, dissolution, liquidation, or winding up
contemplated in this Article 11.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Investment Intent. The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the shares of Common Stock to be received from a
Restricted Stock Award are being acquired for investment and not with a view to
their distribution.

 

12.2 No Right to Continued Employment. Neither the Plan nor any Restricted Stock
Award granted under the Plan shall confer upon any Participant any right with
respect to continuance of employment by the Company or any Subsidiary.

 

12.3 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any Officer or Employee acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any Officer or Employee
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

12.4 Effect of the Plan. Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any person any right to be
granted a Restricted Stock Award or any other rights except as may be evidenced
by a Restricted Stock Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and upon the terms and conditions expressly set forth therein.

 

12.5 Severability And Reformation. The Company intends all provisions of the
Plan to be enforced to the fullest extent permitted by law. Accordingly, should
a court of competent jurisdiction determine that the scope of any provision of
the Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.

 

12.6 Governing Law. The Plan shall be construed and interpreted in accordance
with the laws of the State of Texas.

 

12.7 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Restricted Stock Award if the issuance
thereof would constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the Exchange Act); and, as a condition of any sale or issuance of
shares of Common Stock under a Restricted Stock Award, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation. The Plan, the
grant and exercise of Restricted Stock Awards hereunder, and the obligation of
the Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.

 

12.8 Tax Requirements. The Company shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, or local taxes
required by law to be withheld with respect to such payments. The Participant
receiving shares of Common Stock issued under the Plan shall be required to pay
the Company the amount of any taxes which the Company is required to withhold
with respect to such shares of Common Stock. Such payments shall be required to
be made prior to the delivery of any certificate representing such shares of
Common Stock. Such payment may be made in cash, by check, or through the
delivery of shares of Common Stock owned by the Participant, which shares have
an aggregate Fair Market Value equal to the required minimum withholding
payment, or any combination thereof.

 

2004 RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

12.9 Legend. Each certificate representing shares of Restricted Stock issued to
a Participant shall bear the following legend, or a similar legend deemed by the
Company to constitute an appropriate notice of the provisions hereof (any such
certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain U.S. Home Systems, Inc. 2004
Restricted Stock Plan, a copy of which is on file at the principal office of the
Company in Lewisville, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal office of the Company
in Lewisville, Texas.

 

2004 RESTRICTED STOCK PLAN